Citation Nr: 1707185	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2009, for the grant of a 20 percent rating for left shoulder bicipital tendonitis. 

2.  Entitlement an effective date earlier than August 31, 2009, for the grant of a 10 percent rating for right knee patellofemoral pain syndrome. 

3.  Entitlement to an effective date earlier than August 31, 2009, for the grant of service connection for service connection for a left shoulder strain. 

4.  Entitlement to an effective date earlier than August 31, 2009, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley. Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2002 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which awarded service connection for a right shoulder strain and tinnitus, and granted increased ratings for left shoulder bicipital tendonitis and right knee patellofemoral pain syndrome.  The Veteran disagreed with the effective dates assigned to the awards of service connection and increased rating.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.
 

FINDINGS OF FACT

1.  A claim for an increased rating for the service-connected left shoulder bicipital tendonitis was received on August 31, 2009; it is not factually ascertainable that the increase in severity warranting a higher rating occurred during the one year prior to that date.

2.  A claim for an increased rating for the service-connected right knee patellofemoral pain syndrome was received on August 31, 2009; it is not factually ascertainable that the increase in severity warranting a higher rating occurred during the one year prior to that date.  

3.  Following the unappealed October 2007 rating decision, on August 31, 2009, the RO received the Veteran's claim to reopen entitlement to service connection for a right shoulder strain.  

4.  Following the unappealed October 2007 rating decision, on August 31, 2009, the RO received the Veteran's claim to reopen entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 31, 2009, for the grant of a 20 percent rating for left shoulder bicipital tendonitis have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to August 31, 2009, for the grant of a 10 percent rating for right knee patellofemoral pain syndrome have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date prior to August 31, 2009, for the award of service connection for a right shoulder strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2016).

4.  The criteria for an effective date prior to August 31, 2009, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Effective Date - Increased Rating 

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms.  See 38 C.F.R. § 3.1 (p) (2016).

However, for appeals filed prior to March 24, 2015, as in this case, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (a).

For appeals filed prior to March 24, 2015, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157 (b).

The 20 percent rating for the Veteran's left shoulder bicipital tendonitis is assigned under Diagnostic Codes 5024-5201, for limitation of motion of the shoulder joint.  38 C.F.R. § 4.71a (2016).  The 10 percent rating for the Veteran's right knee patellofemoral pain syndrome is assigned under Diagnostic Codes 5261-5024. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 5024, tenosynovitis is rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a,  Diagnostic Code 5024.

Limitation of motion to shoulder level, 90 degrees, in the major extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level, 45 degrees, warrants a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating in the major extremity.  38 C.F.R. § 4.71, Diagnostic Code 5201.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Service connection was granted and noncompensable disability ratings were assigned for the Veteran left shoulder and right knee disorders in an October 2007 rating decision.  On August 31, 2009, the RO received a statement from the Veteran, which was treated as claims for an increased rating for the left shoulder and right knee disorders.  In the February 2010 rating decision on appeal, the ratings for the left shoulder and right knee disorders were increased to 20 percent and 10 percent, respectively, effective August 31, 2009.  The Veteran asserts that earlier effective dates are warranted for the award of a 20 percent rating for the left shoulder disorder and the 10 percent rating for the right knee disorder.  

The Board finds that August 31, 2009, is the appropriate "date of claim."  The Board finds that there was no pending claim for an increased rating prior to August 31, 2009.  The Board acknowledges that the record includes VA treatment records.  None of the records is a report of examination or hospitalization for the left shoulder or right knee disorders, which could be taken as a claim for increase.  See 38 C.F.R. § 3.157 (2015).

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).  Thus, it is necessary to determine whether the Veteran's left shoulder and right knee disorders increased in severity sometime between August 31, 2008 and August 31, 2009.  Records from the Martinez VA Medical Center between August 2008 and August 2009 do not reveal any findings related to the Veteran's service-connected left shoulder or right knee disorders.  After reviewing the record, the Board concludes that there is no evidence to suggest a factually ascertainable increase in the Veteran's left shoulder and right knee disorders between August 31, 2008 and August 31, 2009.  

In sum, the evidence fails to establish that the disorders at issue met the criteria for the ratings assigned prior to August 31, 2009.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Accordingly, an effective date earlier than August 31, 2009, is not warranted.  

Effective Date - Service Connection

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 .  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).  

By way of background, the Board notes the Veteran initiated original claims for a right shoulder disorder and tinnitus in March 2007.  In a subsequent October 2007 rating decision, the RO denied service connection for a right shoulder disorder and tinnitus on the basis that the evidence did not show current diagnoses of a right shoulder disorder or tinnitus related to service.  The Veteran was notified of this decision that same month, and did not file a statement indicating any disagreement with the determination, or any new evidence material to the claim, within one year of October 2007.  Accordingly, the October 2007 rating decision is final.  

Thereafter, the Veteran then submitted a claim to reopen the previously denied claims for service connection for right shoulder bicipital tendonitis and tinnitus, which was received on August 31, 2009.  

As noted above, generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In October 2007, the RO denied service connection for right shoulder bicipital tendonitis and tinnitus and the decision is final.  At the time of the October 2007 rating decision, the Veteran did not have a current diagnosis of bicipital tendonitis and tinnitus.  There is no evidence of a formal or informal claim between November 2008 and August 31, 2009.  Further, the Veteran has not alleged clear and unmistakable error in a prior decision of the RO.  See generally 38 C.F.R. § 3.105. Under this fact pattern, the Board can find no basis for an earlier effective date.

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's right shoulder bicipital tendonitis and tinnitus is the assigned effective date of August 31, 2009.  Accordingly, the claim must be denied.









ORDER

Entitlement to an effective date earlier than August 31, 2009, for the award of a 20 percent rating for left shoulder bicipital tendonitis is denied. 

Entitlement to an effective date earlier than August 31, 2009, for the award of a 10 percent rating for right knee patellofemoral pain syndrome is denied. 

Entitlement to an effective date earlier than August 31, 2009, for the award of service connection for right shoulder bicipital tendonitis is denied. 

Entitlement to an effective date earlier than August 31, 2009, for the award of service connection for tinnitus is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


